Title: To George Washington from Colonel Oliver Spencer, 3 May 1779
From: Spencer, Oliver
To: Washington, George



Sir
Easton [Pa.] May 3d 1779

it gives me the greates pain to trouble your Excellency with any further Account of the Unhappy Mutiny Committed by that part of the Regt, formerly Col. Malcoms, but justice to my own Reputation, constrains me to do it. I now view it in a Diffirent light from what I did when I wrote by Cap. Santford, and to Say nothing more, there Appeared too much Softness in the officers who had the Command of them, or the first motions of Mutiny might have been easily quelled, and as Col. Malcom, With a Number of his Officers were on the Spot, I did not think proper to make an Attempt to Suppress it, otherwise than by fair words. Cap. Santford was the only Officer who acted with the least Spirit on the Occation, and as far as his authority extinded which was only over his own Company, had it’s desired Effect. I wish it may not be the case, that Some person instead of removing all Objections to their Serving under my Command, (which I am fully of Opinion is merely a pretence) have endeavoured to prejudice the minds of the Soldiers, against me and instead of quelling, rather [countenanced] the riot; these are hard things to charge persons with but it is too Obvious, not to mention, and was taken Notic of by All the Spectator’s present enclosed is Mr Hollets letter of resignation to Col. Malcom which he desired me to inclose, in my last but was forgot.
Col. Malcom is gone to Philadelphia in order to pursuade Congress to do Something more to his mind.
altho’ I gave my Voice, with the then Major part of the Officers to have the Regiment Desolved, yet as circumstances now are and as a number of those officers had previously resigned & Some others now joind that are aversed to the measure. I rather Chuse to let that matter (as there will be a majority against) take it’s course, and be determined in the Same manner it would have been done, had not this unhappiness Happened. Especially as I am Set out on the Campaign.
Since writing the Above Im Honor’d with your Excellencys favour pr Cap. Santford Dated Yesterday, which gives me the Greatest Satisfaction, your Excellency may depend on my utmost endeavours not only to reduce to Obedience the refractory Spirit of Some of the Soldery, but make every possible preparation, to March from this, as Soon as we can to be furnished with pack horses, forage &c. Im with the greatest Respect your Excellency’s Most Obedt Servt
O. Spencer
P.S. the Corps of Officers have made Choice of Lt James Bonnell for the Pay Master of the Regt and Mr Taulman acts as Adjutant, and wish to Receive their Warrants from your Excellency agreable to the resolve of Congress. I am &c. &c.
O. Spencer

